     Case 5:21-cv-00324-MWF-KS Document 13 Filed 08/23/21 Page 1 of 1 Page ID #:69




 1
                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
      NELSON H. ROMERO,                 ) NO. EDCV 21-0324-MWF (KS)
11                                      )
                   Plaintiff,
12          v.                          )
                                        ) JUDGMENT
13                                      )
      COUNTY OF SAN BERNARDINO, )
14
      et al,                            )
15                                      )
                      Defendants.
16    _________________________________ )
17
18          Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19    States Magistrate Judge,
20
21         IT IS ADJUDGED that this action is dismissed without prejudice.
22
23    DATED: August 23, 2021
24                                              _____________________________________
25                                                    MICHAEL W. FITZGERALD
                                                  UNITED STATES DISTRICT JUDGE
26
27
28

                                                1
